Citation Nr: 1617390	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-21 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension (HTN), to include as due to herbicide exposure.

2.  Entitlement to service connection for HTN.

3.  Entitlement to service connection for right kidney renal cell carcinoma, to include as due to herbicide exposure.

4.  Entitlement to an increased disability rating for coronary artery disease (CAD).

5.  Entitlement to an earlier effective date than August 4, 1993, for the grant of service connection of CAD.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974. 

This case comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Specifically, a May 2011 rating decision granted service connection for CAD (claimed as myocardial infarction and arterial blockage) associated with herbicide exposure with an evaluation of 100 percent effective October 8, 1997,  an evaluation of 30 percent from December 1, 1997, an evaluation of 60 percent from July 12, 2007, an evaluation of 10 percent from April 22, 2009, an evaluation of 60 percent from October 27, 2009, and an evaluation of 10 percent from March 16, 2010; this decision also reopened and denied service connection for HTN (now claimed as secondary to herbicide exposure).  

In a December 2011 rating decision, the RO granted entitlement to an earlier effective date for service connection for CAD with an evaluation of 30 percent disabling effective from the date of service connection on August 4, 1993; a temporary 100 percent evaluation was assigned effective June 10, 2010, based on surgical cardiac stent placement necessitating convalescence; and 10 percent was assigned from August 1, 2010.  

Subsequently, a June 2013 rating decision increased the evaluation of CAD to 30 percent effective April 22, 2009, an evaluation of 60 percent was assigned from October 27, 2009, an evaluation of 30 percent was assigned from March 16, 2010, an evaluation of 100 percent was assigned effective June 10, 2010, based on surgical or other treatment necessitating convalescence, and an evaluation of 30 percent was assigned from August 1, 2010.  These actions did not satisfy the Veteran's appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case also comes before the Board from a March 2013 rating decision that denied service connection for right kidney renal cell carcinoma.

The Board notes that the Veteran was previously represented by a different party; however, in July 2015 he appointed Robert V. Chisholm as his attorney, as reflected on the title page.

The Board also notes that the Veteran previously requested a hearing before the Board.  Subsequently in November 2015, the Veteran, through his attorney, withdrew any and all hearings.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for HTN, to include as due to herbicide exposure, and entitlement to an earlier effective date than August 4, 1993, for the grant of service connection of CAD are addressed below.  All other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for HTN was denied in a June 1994 rating decision that was not appealed. 

2.  Evidence received since the June 1994 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

3.  The Veteran's initial claim for entitlement to service connection for myocardial infarction was received by VA on August 4, 1993.

4.  Service connection was ultimately granted for CAD effective August 4, 1993. 
 
5.  The claims file contains no other informal claim, formal claim, or any written intent to file a claim of entitlement to service connection for a heart disorder, to include CAD, prior to August 4, 1993.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the issuance of a final June 1994 decision, the criteria for reopening the claim for service connection for HTN are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

2.  The criteria for an effective date prior to August 4, 1993, for the grant of service connection for CAD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of service connection for HTN


The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2015). The Veteran's previously denied claim for service connection for a HTN is reopened, as explained below.  The claim for service connection for HTN is remanded.  As such, there is no prejudice to the Veteran and no further discussion of the VCAA is required.

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection for HTN.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the electronic claim files show the previous denial of service connection in June 1994 was based on a determination that there was no indication that one possible elevated blood pressure reading in service in and of itself constituted a diagnosis of hypertension to warrant service connection; there was no indication or confirmation of hypertension diagnosed in the service medical records or within one year from separation.  

The June 1994 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

The evidence received since the end of the one year period following the June 1994 decision includes a VA examination in June 2012 and private treatment records showing diagnoses of HTN.  

Because such diagnoses addressed one of the elements not present in June 1994, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

Earlier Effective Date Claim

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 38 C .F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

The Board notes that the Veteran's claim will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
 § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158   (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a) (6).

According to 38 C.F.R. § 3.816(b)(2)  a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include CAD, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include CAD.  Id.  

Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c) (1)-(3).  As to 38 C.F.R. § 3.816(c) (2), if the class member's claim was received between May 3, 1989, and the effective date of the liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as provided in paragraph (c) (3) of this section.  See 
38 C.F.R. § 3.816(c) (2). 

A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

If the "class member" and "covered herbicide disease" requirements are met and the class member had a claim for the covered herbicide disease that was denied between September 25, 1985, and May 3, 1989, or pending (including received by VA) between May 3, 1989, and the date of the change in regulation allowing for a presumption of the covered disease, then the effective date will be the later of (1) the date of claim was received by VA; or (2) the date the disability arose. 38 C.F.R. § 3.816(c)(1) (2). 

There are two exceptions to this rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations. 38 C.F.R. § 3.816(C)(3)(4) .

Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  As the Veteran separated from service in May 1974 and a claim was not received within one year of his separation from service, paragraph (c) (3) is not applicable.

In this case, the record reflects the Veteran served in the Republic of Vietnam and was granted presumptive service connection for CAD based on presumed exposure to herbicides during service.  The Veteran's initial claim for entitlement to service connection for myocardial infarction was received by VA on August 4, 1993; the claim was denied in a June 1994 rating decision that was not appealed.  The Veteran subsequently filed a claim to reopen this claim in April 2010; service connection for CAD was granted in a May 2011 rating decision.  As such, the provisions of 38 C.F.R. § 3.816 apply.

As noted above, 38 C.F.R. § 3.816(c) (2) notes that if a Nehmer class member's claim was received between May 3, 1989, and the effective date of the liberalizing law (as it was in this case), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  Here, although medical evidence from Dr. S.G.C. dated July 1992 to January 1993 noted the treatment for CAD and angina with a past myocardial infarction, the Veteran did not file his claim for service connection for a heart disorder until August 4, 1993.  

As such, the effective date of the Veteran's award of service connection for CAD will be the later of the date the claim was received by VA (i.e., August 4, 1993) or the date the disability arose (i.e., July 1992).  As the later of these dates is August 4, 1993, the Board finds that an earlier effective date prior to August 4, 1993, is not warranted. 


	(CONTINUED ON NEXT PAGE)



ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for HTN, to include as due to herbicide exposure, is granted. 

Entitlement to an earlier effective date than August 4, 1993, for the grant of service connection of CAD is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims remaining on appeal are decided. 

At the outset, the Board notes that the record indicates that outstanding, pertinent records may be available.  Namely, in correspondence received in February 2011, the Veteran indicated that he regularly saw Dr. F. of the Moffitt Cancer Center.  Moreover, VA treatment records in October 2012 showed that the Veteran reported that he was currently followed by an outside provider, Dr. T.  As such, these records should be sought on remand.

HTN and Right Kidney 

The Veteran asserts that service connection is warranted for HTN and right kidney renal cell carcinoma as due to active duty service, to include as due to herbicide exposure.  Information received from the National Personnel Records Center notes that the Veteran served in the Republic of Vietnam from May 1971 to May 1972; therefore exposure to herbicides has been conceded.

VA and private treatment records show diagnoses of HTN and right kidney renal cell carcinoma.

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6).  However, neither HTN nor right kidney renal cell carcinoma are listed diseases for which service connection may be presumed due to an association with exposure to herbicide agents pursuant to 38 C.F.R. § 3.309(e).  Nevertheless, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. Ap. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The Veteran was afforded a general VA examination in June 2012; however, this examination did not address the etiology of the claimed disabilities.

As there is evidence of current disabilities, evidence of an in-service event, and an indication that the current disabilities are related to the in-service event, the Board finds that the requirements for obtaining a VA examination and opinion are satisfied.  38 C.F.R. § 3.159(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

CAD

The Veteran contends that he is entitled to an increased rating for his CAD.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015). 

Review of the evidence of record shows that the Veteran has not been afforded a VA examination to address the severity of his CAD, to include with a current metabolic equivalents (METs) test.  The Board finds that an examination is necessary to address the severity of the Veteran's CAD.

TDIU

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the issues herein remanded.  All issues "inextricably intertwined" with issues certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  A decision on the remanded claims may have an impact on the TDIU claim.  Consequently, the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of any pertinent, outstanding treatment records of all providers, both VA and private, who treated him for any of the disabilities currently on appeal.  This request should include any treatment from Dr. F. of the Moffitt Cancer Center and Dr. T.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's HTN and right kidney renal cell carcinoma.  

The electronic claims file must be reviewed by the examiner.  After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a 50 percent probability or greater) that any HTN and right kidney renal cell carcinoma diagnosed during the pendency of these claims are related to the Veteran's active duty service, to include his service in Vietnam and conceded exposure to herbicides?

A detailed rationale for the opinion must be provided. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3.  Schedule the Veteran for a VA examination to assess the nature and severity of his CAD.  

4.  Thereafter, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remain adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


